DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the limitations “a third wall” as recited in claim 8 line 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims 1, 8 and 21 are objected to because of the following informalities:  
Claim 1 recites the limitations “wherein the product recommendation is different from the input,” in line 16.  The specifications do not specifically state “product recommendation is different from the input” but broadly indicate the recommended product comprises one or more vending products matching selected product attributes may be displayed thus indirectly indicating the recommended product is inherently a different product comprising selected attribute.  Therefore it is suggest the limitations be amended to read “wherein the product recommendation is different from the input comprising a similar attribute.  Similar issue in claims 8 and 21. Appropriate action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 8 recites the limitations “a third wall,” in respective line 11.  The limitations are not originally disclosed in the specifications or the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,8 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations "the front portions" in line18, wherein previously line 3 recites “a display section disposed in a front portion” suggesting that there is a 

Claim 8 recites the limitations “a third wall,” in respective line 11.  It is unclear as to what specific element is being cited as “a third wall,” since, no third walls is cited or disclosed in the specifications and are not positively shown in the drawings.  Appropriate clarification is required.

Claim 1 recites the limitation "the front" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the exterior of the front portion" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the front portions" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the third wall" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the rear portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 5, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Borra (US 9,710,992) in view Yamagami (JP 2011181060A) and further in view of Blust (US 2009/0143904 A1).

Referring to claim 1.  Borra discloses a vending machine (1; Figure 2), comprising: 
a housing (2);
a display section (17; Figure 2) disposed in a front portion (2a) of the housing (1), the display section (17) comprising a plurality of display units (front portions of 15; Figure 3) configured to contain a product (5) such that the product (5) is visible from the exterior of the housing (visible through 17 from the exterior of housing 2);
a transparency control element (control unit 8… exhibits, at the same time, transparent zones to enable at least partial vision of a product 5 contained in the magazine 4; Col. 7 lines 28-37) disposed in the front portion (2a) configured to selectively vary the transparency (from the viewing condition to the transparency/superposing condition) of a portion of a front wall (2a) through which (display 17) at least one of the plurality of display units are visible (at least a product 5 contained in magazine 4);


a plurality of display products (front most product 5), each of the plurality of display products (front most product 5) disposed in one of the plurality of display units (front portions of 15; Figure 3);
a delivery portal (6) disposed on the front of the housing (2a) such that the delivery portal (6) is horizontally centered on a front wall of the housing (centered between the left and right side of front wall 2a);
a user interface (7) disposed on the exterior of the front portion (2a) of the housing 2); 
a controller (9) configured to receive input (user inputs a desired product to be selected into the user interface, the controller detects the user input and displays a recommended product corresponding product 5 on the display 8; Figure 4,) from the user interface (7) and to display a product recommendation (product is displayed on display 8 corresponding to the direct user input) based on the input by commanding the transparency control element (control unit 8) to selectively modify the transparency (from the viewing condition to the transparency/superposing condition) of the front portions (display 8) corresponding to the product recommendation (product is displayed on display 8 corresponding to the direct user input) to make the product recommendation visible (product is displayed on display 8 corresponding to the direct user input), and
are able to be delivered to the delivery portal (5).

Borra does not disclose wherein any of the products disposed in the display units are not able to be delivered to the delivery portal.

Yamagami discloses a vending machine (60; Figure 1) wherein any of the products (8; Figure 1) disposed in the display units (storage spaces 10; Figure 1) are not able to be delivered to the delivery portal (articles 8 disposed on display racks 10 are for display).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Borra to include wherein any of the products disposed in the display units are not able to be delivered to the delivery portal as taught by Yamagami because sample articles disposed in display units at the front of the vending machine would allow users to view the actual products prior to purchase thus assuring an improved user interface. 

Borra in view Yamagami do not disclose wherein the product recommendation is different from the input.

Blust discloses an automated business system (10; Figure 1A) wherein the user interface is configured to provide a product recommendation based on the input, wherein the product recommendation is different from the input (selecting a first disc-based media of interest to the user; and recommending additional disc-based media to the user based on certain attributes of the first disc-based media selected by the user; see claim 1 of Blust).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Borra in view Yamagami to include the user interface as being configured to provide a product recommendation based on a user input, wherein the product recommendation is different from the input as taught by Blust because providing product recommendations based on user input would increase the potential for additional product purchase thus increasing product sales.
***Applicant may wish to include the structure “can be designed to make discrete portions of front wall 12 opaque on command” as disclosed in the specifications Para. [0021] for favorable consideration.

Referring to claim 2.  Yamagami discloses a vending machine (60; Figure 1), wherein the product display units (space defined by trays 10; Figure 1) are rectangular in shape and are arranged in a grid pattern (see Figure 1).

Referring to claim 3.  Borra discloses a vending machine (1; Figure 2), wherein at least one of each of the products (5) disposed in the rear portion (rear of 2) is disposed in one of the display units (front portions of 15; Figure 3).

	Referring to claims 4 and 10.  Borra discloses a vending machine (1; Figure 2), comprising a plurality of display lights (13; Figure 1) configured to selectively illuminate each of the plurality of display units (front portions of 15; Figure 3).

	Referring to claim 5.  Borra discloses a vending machine (1; Figure 2),
comprising a user interface (7) disposed on the front portion (2a).

Referring to claims 7.  Borra discloses a vending machine (1; Figure 2), wherein the controller (9) is configured to display the recommendations (articles) by selectively illuminating the display units (by lights 13; light are controlled selectively in operative and nonoperative conditions) that contain the recommended (applicant selected product from 7) products using the display lights (13; Figure 1; in which it does not emit light, and an operating condition, in which it illuminates a predetermined number of products contained in the magazine, the control unit switching the light source from the non-operative condition to the operative condition, in particular when the control unit switches the display into the transparent condition; Col. 4 lines 6-22).

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Borra (US 9,710,992) in view Yamagami (JP 2011181060A).

Referring to claim 8.  Borra discloses a vending machine (1; Figure 2) with an interactive product display (including members 9, 7 and 8a; Figure 2), comprising: 
a housing (2) comprising a transparent portion (17);
a display unit (front portions of 15; Figure 3) disposed inside the housing (interior of 2), wherein the display unit (front portions of 15; Figure 3) comprises a wall (16; Figure 3) that separates an interior of the display unit (15) from an interior of an adjacent display unit (display unit of 4a) disposed inside the housing (2) and
wherein the display unit (front portions of 15; Figure 3) is visible from the exterior of the housing (exterior of 2; Figure 3);
a display light (13) disposed inside the display unit (interior of 2) that is configured to illuminate the display unit (front portions of 15);
a product storage system (15) disposed in the housing (2), wherein the product storage system (15) is configured to releasably store a plurality of products (5), 
a delivery portal (6) disposed on the housing (2); 
a user interface (7) disposed on the housing (2);
a product delivery system (controller 9 configured to actuate rotation of coils 4a for dispensing) disposed in the housing (2) configured to deliver one of the plurality of products (5) from the product storage section (15) to the delivery portal (6); and
a controller (9); wherein the controller (9) is operatively linked to the display light (13), and wherein the controller (9) is configured to illuminate the display light (13) in response to a query received by the user interface (lights 13; light are controlled selectively in operative and nonoperative conditions based on user input).

Borra does not disclose wherein a third wall separates the display from the product storage system.

Yamagami discloses a vending machine (60; Figure 1a) wherein a third wall (4; Figure 1b) separates the display (8) from the product storage system (5).
 (Applicant does not specifically disclose the configuration of the cited third wall in the drawings or the specifications).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Borra to include a third wall extending behind the display units in the housing to separating the display unit from the product storage system as taught by Yamagami because the display unit can be separated from the interior storage area thus reducing the interior storage volume that is required to be conditioned thus reducing power consumption.

Allowable Subject Matter
Claim 21, 22, 24 and 25 allowed.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
11/05/2021 have been fully considered but they are not persuasive. See modified rejections above.
Applicant recites new limitations “a third wall” in claim 8 line 11.  The drawings do not disclose the claimed limitations and there is no disclosure in the specifications.  The applicant is required to show the claimed subject matter or cancel the new limitations. 
In response to claim 8, the applicant argues “The Office alleges that the front portion of compartments 15 in Borra discloses the display unit. However, there is no wall of any kind that separates compartments 15 from the product storage area of Borra as claimed.”  The amendment to claim 8 comprising the said distinction however the original claimed subject matter did not discloses the limitations argued.
In response to applicant's argument that Borra and Yamagami cannot be combined, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant may wish to include the structure “can be designed to make discrete portions of front wall 12 opaque on command” as disclosed in the specifications Para. [0021] for favorable consideration.
The specifications do not specifically state “product recommendation is different from the input” but broadly indicate the recommended product comprises one or more wherein the product recommendation is different from the input comprising a similar attribute.  

The suggested changes for claim 1 are believe to place claim 1 is an allowable condition.
In regards to claim 8 the third walls is not labeled in the drawings and are not referred to as the third wall in the specifications.  It is suggested the applicant make appropriate clarifications in the drawing and the specifications.  Claim 8 may comprise an avenue for allowance if the applicant includes structure of the defined walls as forming product compartments wherein the front display of the product compartments is selectively modified based on the product recommendations by the controller and cite the display unit and the display light as plurals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/           Primary Examiner, Art Unit 3651